Name: Council Regulation (EEC) No 427/84 of 21 February 1984 increasing the Community tariff quota opened by Regulation (EEC) No 1162/83 for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 51 / 122. 2 . 84 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 427/84 of 21 February 1984 increasing the Community tariff quota opened by Regulation (EEC) No 1162/83 for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff dead), chilled or frozen, falling within subheading ex 03.01 A II of the Common Customs Tariff, intended for processing by curing or skinning enterprises or for use in the industrial manufacture of products falling within heading No 16.04 of the Common Customs Tariff, is hereby increased from 4 500 to 5 250 tonnes . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the Council, by Regulation (EEC) No 1 1 62/83 ('), opened and allocated among the Member States , for the period 1 July 1983 to 30 June 1984, a duty-free Community tariff quota for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff, the amount of which was fixed at 4 500 tonnes ; Whereas, on the basis of the most recent data on this product for the period in question , it is estimated that the additional imports from third countries required by the Community currently amount to 750 tonnes ; whereas the size of the tariff quota should as a result be increased ; whereas, in order to safeguard the Community character of the tariff quota in question, part of the volume of the proposed increase should be allocated to the Community reserve, the balance being allocated among certain Member States on a pro rata basis according to their foreseeable requirements for imports originating in third countries, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 1162/83 for fresh eels (live or Article 2 1 . A first instalment of the additional volume referred to in Article 1 , amounting to 675 tonnes, shall be allocated as follows among the following Member States : Denmark 270 tonnes Germany 405 tonnes . 2 . The second instalment, amounting to 75 tonnes, shall constitute the reserve. The reserve provided for in Article 2 (2) of Regulation (EEC) No 1162/83 shall be thus increased from 450 to 525 tonnes . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1984. For the Council The President C. CHEYSSON (') OJ No L 128, 18 . 5 . 1983 , p. 2.